       Case 5:18-cr-00258-EJD Document 306 Filed 01/27/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     Email: jcoopersmith@orrick.com
 2   WALTER F. BROWN (SBN 130248)
     Email: wbrown@orrick.com
 3   MELINDA HAAG (SBN 132612)
     Email: mhaag@orrick.com
 4   RANDALL S. LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 5   STEPHEN A. CAZARES (SBN 201864)
     Email: scazares@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                      UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN JOSE DIVISION
15

16
      UNITED STATES OF AMERICA,                          Case No. CR-18-00258-EJD-SVK
17
                         Plaintiff,                      DEFENDANT RAMESH BALWANI’S
18                                                       JOINDER IN REPLY IN SUPPORT OF
             v.                                          MOTION TO DISMISS SUPERSEDING
19                                                       INDICTMENT FOR LACK OF NOTICE
      ELIZABETH HOLMES and RAMESH                        AND, IN THE ALTERNATIVE, FOR A
20    “SUNNY” BALWANI,                                   BILL OF PARTICULARS
21                       Defendants.                     Date: February 10, 2020
                                                         Time: 10:00 a.m.
22                                                       CTRM.: 4, 5th Floor
23                                                       Hon. Edward J. Davila
24
            Defendant Ramesh Balwani joins in the Reply in Support of Motion to Dismiss
25
     Superseding Indictment for Lack of Notice and, in the Alternative, for a Bill of Particulars filed
26
     by Defendant Elizabeth Holmes (Dkt. No. 296).
27

28
                                                                                  DEFENDANT’S JOINDER IN REPLY
                                                                                  IN SUPPORT OF MOTION DISMISS
                                                                                       SUPERSEDING INDICTMENT
                                                                                 CASE NO. CR-18-00258-EJD-SVK
       Case 5:18-cr-00258-EJD Document 306 Filed 01/27/20 Page 2 of 2



 1   DATED: January 27, 2020             Respectfully submitted,

 2                                       ORRICK HERRINGTON & SUTCLIFFE LLP
 3
                                         By: /s/ Jeffrey B. Coopersmith
 4                                           Jeffrey B. Coopersmith
 5                                             Attorney for Defendant
                                               RAMESH BALWANI
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                      DEFENDANT’S JOINDER REPLY
                                                                   IN SUPPORT OF MOTION TO DISMISS
                                         -2-                               SUPERSEDING INDICTMENT
                                                                    CASE NO. CR-18-00258-EJD-SVK
